Title: Thomas Jefferson to Gouverneur Morris, 20 October 1816
From: Jefferson, Thomas
To: Morris, Gouverneur


          
            Dear Sir
            Monticello Oct.  20. 16
          
          on On the eve of departure to a possession 90. miles Southwestwardly from hence, where my affairs will keep  me until the end of the next month, I learn from a letter of mrs Morris’s that we may expect the pleasure of a visit from her and yourself in this quarter. I shall be really mortified if I lose my share in it by absence. but an inference from the letter
			 that
			 your departure from New York was still at some little distance, encourages me to hope that by the time you reach this point in the circle of the friends you have to visit in this state, I may be returned. I shall be
			 very happy indeed to recieve you here and to give you personally assurances of my continued esteem. you will find me enjoying general good health, but much enfeebled by age, as at that of 73. ought to be expected. should I however not be returned, my daughter your quondam acquaintance in Paris, now surrounded by her children and grandchildren will be happy in the opportunity of renewing old acc acquaintance with you, and the more as she will be charged, to  pay to you, as my representative the friendly attentions, I should so much rather have
			 done myself. we shall still regret that your visit is not in our belle  saison, as to the general unpleasantness of cold our winter adds deep and miry roads. with my respects to mrs Morris accept the assurance of my great consideration and esteem.
          Th: Jefferson
        